Citation Nr: 0118222	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-22 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Evidence pertinent to the issue on appeal was received at the 
May 2001 Board hearing.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under  a law administered by VA.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board views the newly enacted legislation to be clearly 
more beneficial to the veteran.  Therefore, review of the 
veteran's claim of entitlement to service connection for 
hepatitis C under the new legislation is required before the 
Board may proceed with appellate review.  The Board also 
believes that the medical evidence of record does not allow 
for informed appellate review of the issue and that 
additional development, to include an appropriate VA medical 
examination, is necessary.  On his claim for service 
connection, the veteran was not scheduled for a VA medical 
examination or for a medical opinion.  It is not 
unambiguously clear that either a medical examination or a 
medical opinion is unnecessary in deciding this claim.  An 
examination or opinion is treated as being necessary to make 
a decision on a claim if the evidence of record, including 
statements of the claimant, (i) contains competent evidence 
of current disability or persistent or recurring symptoms of 
disability; and (ii) indicates that disability or symptoms 
may be associated with active service; but (iii) does not 
contain sufficient medical evidence for a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000)(to be 
codified at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  After completion of the above, the RO 
should schedule the veteran for a VA 
examination by an appropriate physician 
to ascertain the nature and etiology of 
any current hepatis C.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should clearly 
report whether the veteran suffers from 
hepatitis C.  As for any such diagnosed 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that hepatitis C is related 
to the veteran's military service.  A 
detailed rationale for all opinions 
expressed should be furnished.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




